                                  Case 20-12168-CSS                    Doc 628-1            Filed 11/04/20          Page 1 of 7
Fill in this information to identify the case:

Debtor        TSI Mercer Street, LLC


United States Bankruptcy Court for the: Delaware


Case number          20-12663
 (if known)
                                                                                                                                      ¨ Check if this is an
                                                                                                                                          amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                  04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).




 Part 1:         Income
  1. Gross revenue from business
      ¨ None

               Identify the beginning and ending dates of the debtor’s fiscal year, which    Sources of revenue                  Gross revenue
               may be a calendar year                                                        Check all that apply                (before deductions and
                                                                                                                                 exclusions)
              FROM THE BEGINNING OF From 1/1/2020                    To 10/20/2020           þ Operating a business                         $706,876.48
              THE FISCAL YEAR TO                                                             ¨ Other
              FILING DATE:
              FOR PRIOR YEAR:                 From 1/1/2019          To 12/31/2019           þ Operating a business                       $2,814,736.79
                                                                                             ¨ Other
              FOR THE YEAR BEFORE             From 1/1/2018          To 12/31/2018           þ Operating a business                       $2,987,451.13
              THAT:                                                                          ¨ Other


  2. Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
     from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.
      ¨ None

                                                                                             Description of sources of revenue   Gross revenue from
                                                                                                                                 each source
                                                                                                                                 (before deductions and
                                                                                                                                 exclusions)
                FROM THE BEGINNING            From 1/1/2020          To 10/20/2020           OTHER INCOME                                    $12,933.04
                OF THE FISCAL YEAR
                TO FILING DATE:
                FOR PRIOR YEAR:               From 1/1/2019          To 12/31/2019           OTHER INCOME                                     $52,208.11
                FOR THE YEAR BEFORE From 1/1/2018                    To 12/31/2018           OTHER INCOME                                    $52,773.51
                THAT:

 Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

  3. Certain payments or transfers to creditors within 90 days before filing this case
     List payments or transfers¾including expense reimbursements¾to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted
     on 4/1/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
      þ None




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                Page 1 of 7
Debtor                        Case 20-12168-CSS
           TSI Mercer Street, LLC                                Doc 628-1            Filed
                                                                                         Case11/04/20
                                                                                              number (if known) Page
                                                                                                                20-126632 of 7
           (Name)



 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
    guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
    $6,825. (This amount may be adjusted on 4/1/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do
    not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
    general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
    the debtor. 11 U.S.C. § 101(31).
     ¨ None

           Creditor’s name and address                      Dates                Total amount or value        Reasons for payment or transfer

           TSI CASH MANAGEMENT, LLC                         SEPT ‘19 –                   $1,445,538.77        INTERCOMPANY REVENUE
           399 EXECUTIVE BLVD.                              SEPT ‘20
           ELMSFORD, NY 10523
           Relationship to Debtor
           DEBTOR AFFILIATE
 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
    sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
     þ None


 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
    account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
    debtor owed a debt.
     þ None


 Part 3:     Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
    involved in any capacity-within 1 year before filing this case.
     þ None


 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
    hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
     þ None


 Part 4:     Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate
    value of the gifts to that recipient is less than $1,000
     þ None


 Part 5:     Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
     þ None


 Part 6:     Certain Payments or Transfers

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the
     filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking
     bankruptcy relief, or filing a bankruptcy case.
     þ None

 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this
     case to a self-settled trust or similar device.
     Do not include transfers already listed on this statement.
     þ None



Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     Page 2 of 7
Debtor                         Case 20-12168-CSS
            TSI Mercer Street, LLC                               Doc 628-1            Filed
                                                                                         Case11/04/20
                                                                                              number (if known) Page
                                                                                                                20-126633 of 7
            (Name)


 13. Transfers not already listed on this statement
     List any transfers of money or other property¾by sale, trade, or any other means¾made by the debtor or a person acting on behalf of the
     debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
     financial affairs.
     Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.
     þ None


 Part 7:      Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     þ Does not apply


 Part 8:      Health Care Bankruptcies

 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
     ¾ diagnosing or treating injury, deformity, or disease, or
     ¾ providing any surgical, psychiatric, drug treatment, or obstetric care?
     þ No. Go to Part 9.


 Part 9:      Personal Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?
     ¨ No.
     þ Yes. State the nature of the information collected and retained.           Customer Name, Address, Phone Number, Credit Card Number
                Does the debtor have a privacy policy about that information?
                ¨ No
                þ Yes

 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?
     þ No. Go to Part 10.
     ¨ Yes. Does the debtor serve as plan administrator?
                þ No. Go to Part 10.
                ¨ Yes. Fill in below:



 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
     sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
     houses, cooperatives, associations, and other financial institutions.
     þ None

 19. Safe deposit boxes
     List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing
     this case.
     þ None

 20. Off-premises storage
     List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building
     in which the debtor does business.
     ¨ None

            Facility name and address                    Names of anyone with access to it             Description of the contents        Does debtor
                                                                                                                                          still have it?
            DOCUSAFE                                    NITIN AJMERA                                   VARIOUS PAPER                     ¨ No
            PO BOX 21520                                                                               RECORDS IN BOXES                  þ Yes
            NEW YORK, NY 495715



Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           Page 3 of 7
Debtor                         Case 20-12168-CSS
            TSI Mercer Street, LLC                              Doc 628-1           Filed
                                                                                       Case11/04/20
                                                                                            number (if known) Page
                                                                                                              20-126634 of 7
            (Name)


            Facility name and address                  Names of anyone with access to it             Description of the contents      Does debtor
                                                                                                                                      still have it?
            IRON MOUNTAIN                              NITIN AJMERA                                 VARIOUS PAPER                     ¨ No
            1026 CAMPUS DR                                                                          RECORDS IN BOXES                  þ Yes
            COLLEGEVILLE, PA 505054

 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
     trust. Do not list leased or rented property.
    þ None


 Part 12:     Details About Environmental Information

 For the purpose of Part 12, the following definitions apply:
 n Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
    regardless of the medium affected (air, land, water, or any other medium).
 n Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the
    debtor formerly owned, operated, or utilized.
 n Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant,
    contaminant, or a similarly harmful substance.
 Report all notices, releases, and proceedings known, regardless of when they occurred.

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
     þ No
     ¨ Yes. Provide details below.

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
     environmental law?
     þ No
     ¨ Yes. Provide details below.

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     þ No
     ¨ Yes. Provide details below.


 Part 13:     Details About the Debtor’s Business or Connections to Any Business

 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
     Include this information even if already listed in the Schedules.
     þ None

 26. Books, records, and financial statements
     26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              ¨ None

                Name and address                                                                    Dates of service

                ALVAREZ & MARSAL BUSINESS CONSULTING                                                From 6/1/2019              To 3/31/2020
                600 MADISON AVE
                8TH FL
                NEW YORK, NY 10022
                CAROLYN SPATAFORA                                                                   From 5/12/2014             To 1/31/2020
                112 OAKSIDE DR
                SMITHTOWN, NY 11787
                NITIN AJMERA                                                                        From 4/28/2018             To PRESENT
                71 BELMONT AVE
                PLAINVIEW, NY 11803
                PHILLIP JUHAN                                                                       From 3/22/2020             To PRESENT
                3146 FRONENAC CT NE
                BROOKHAVEN, GA 30319




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 4 of 7
Debtor                         Case 20-12168-CSS
            TSI Mercer Street, LLC                                 Doc 628-1           Filed
                                                                                          Case11/04/20
                                                                                               number (if known) Page
                                                                                                                 20-126635 of 7
            (Name)


     26b.     List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
              statement within 2 years before filing this case.
              ¨ None

                Name and address                                                                        Dates of service

                BDO - FINANCIAL AUDIT                                                                   From 2020                  To PRESENT
                PO BOX 642743
                PITTSBURGH, PA 15264
                CROWE HORWATH - CAPTIVE INSURANCE AUDIT                                                 From 2016                  To PRESENT
                320 E. JEFFERSON BLVD
                PO BOX 7
                SOUTH BEND, IN 46624
                EISNER AMPER, LLP                                                                       From 2007                  To PRESENT
                750 THIRD AVE, SOUTH
                NY, NY 10017
                MARSH MGMT SERVICES - CAPTIVE INSURANCE ACCOUNT MGR                                     From 2016                  To PRESENT
                PO BOX 417724
                BOSTON, MA 02241
                PRICE WATERHOUSE COOPERS - FINANCIAL AUDIT                                              From 2006                  To 2019
                P.O. BOX 7247-8001
                PHILADELPHIA, PA 19170
                PROTIVITI - SOX AUDIT                                                                   From 2014                  To 2019
                12269 COLLECTIONS CENTER DR
                CHICAGO, IL 60693

     26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
              ¨ None

                Name and address                                                                        If any books of account and records are
                                                                                                        unavailable, explain why
                NITIN AJMERA
                71 BELMONT AVE
                PLAINVIEW, NY 11803
                PHILLIP JUHAN
                3146 FRONENAC CT NE
                BROOKHAVEN, GA 30319

     26d.     List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
              statement within 2 years before filing this case.
              ¨ None

                Name and address

                DEUTSCHE BANK AS ADMINISTRATIVE AGENT
                60 WALL ST. 43RD FLOOR
                NEW YORK, NY 10005

 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     þ None

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.
     ¨ None

            Name                                 Address                                            Position and nature of any        % of interest, if any
                                                                                                    interest
            TOWN SPORTS                          399 EXECUTIVE BLVD.                                 OWNER                            100%
            INTERNATIONAL, LLC                   ELMSFORD, NY 10523
            WALSH, PATRICK                       399 EXECUTIVE BLVD.                                 CEO                              0%
                                                 ELMSFORD, NY 10523
            JUHAN, PHILLIP                       399 EXECUTIVE BLVD.                                 CHIEF FINANCIAL                  0%
                                                 ELMSFORD, NY 10523                                  OFFICER
            STEINBERG,STUART                     399 EXECUTIVE BLVD.                                 GENERAL COUNSEL                  0%
                                                 ELMSFORD, NY 10523
            MARTIN J ANNESE                      399 EXECUTIVE BLVD.                                 BOARD MEMBER                     0%
                                                 ELMSFORD, NY 10523
            RMFT ADVISORS LLC                    399 EXECUTIVE BLVD.                                 BOARD MEMBER                     0%
                                                 ELMSFORD, NY 10523

Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 5 of 7
Debtor                       Case 20-12168-CSS
          TSI Mercer Street, LLC                                Doc 628-1           Filed
                                                                                       Case11/04/20
                                                                                            number (if known) Page
                                                                                                              20-126636 of 7
          (Name)


          Name                                Address                                            Position and nature of any       % of interest, if any
                                                                                                 interest

          THE WESTBOROUGH CLUB,               399 EXECUTIVE BLVD.                                BOARD MEMBER                     0%
          INC.                                ELMSFORD, NY 10523
          THOMAS J. GALLIGAN III              399 EXECUTIVE BLVD.                                BOARD MEMBER                     0%
                                              ELMSFORD, NY 10523
          TREW CAPITAL                        399 EXECUTIVE BLVD.                                BOARD MEMBER                     0%
          MANAGEMENT                          ELMSFORD, NY 10523

 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
     control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
     ¨ None

          Name                              Address                                       Position and nature       Period during which position or
                                                                                          of any interest           interest was held
          CAROLYN M. SPATAFORA              112 OAKSIDE DR                                EXECUTIVE CFO             From 5/12/2014 To 1/31/2020
                                            SMITHTOWN, NY 11787

          MANDY LAM                         399 EXECUTIVE BLVD.                           BOARD MEMBER              From 7/11/2017 To 12/31/2019
                                            ELMSFORD, NY 10523

          MARCUS DUNLOP                     399 EXECUTIVE BLVD.                           BOARD MEMBER              From 7/11/2017 To 12/31/2019
                                            ELMSFORD, NY 10523

 30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
     bonuses, loans, credits on loans, stock redemptions, and options exercised?
     ¨ None
         SEE QUESTION 4

 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ¨ None

          Name of the parent corporation                                                       Employer identification number of the parent
                                                                                               corporation.

          TOWN SPORTS INTERNATIONAL HOLDINGS, INC.                                             XX-XXXXXXX

 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     þ None




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 6 of 7
Debtor       TSI Mercer Street, LLCCase 20-12168-CSS                  Doc 628-1           Filed
                                                                                             Case11/04/20
                                                                                                  number (if known) Page
                                                                                                                    20-126637 of 7
             (Name)



 Part 14:      Signature and Declaration

         WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
         by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
         18 U.S.C. §§ 152, 1341, 1519, and 3571.

         I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the
         information is true and correct.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on 11/3/2020.




         û     /s/ Laura Marcero                                                      Laura Marcero
            Signature of individual signing on behalf of the debtor                   Printed Name

              Deputy Chief Restructuring Officer
              Position or relationship to debtor




         Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
         þ No
         ¨ Yes




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 7 of 7
